DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1, claims 1 and 3 in the reply filed on 13 December 2021 is acknowledged.  The traversal is on the ground(s) that there would not be an undue search burden to search all claims (1-7)/Groups.  Given the amendments to the claims filed in conjunction with Applicant’s response on 13 December 2021, the Examiner agrees with Applicant’s assessment and therefore, the previous Restriction, mailed 21 October 2021, is withdrawn in its entirety.
Thus, Applicant’s should note, should they file a continuing application, safe harbor no longer exists.  

Status of Application
Claims 1-7 are pending and subject to examination on the merits.

Priority
The instant application claims benefit of foreign priority document CN 201911218140.5 filed 02 December 209 is acknowledged.  Said document has been received.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 June 2021 has been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Specification – Sequence Listing Compliance
The instant application contains a sequence listing filed on 20 August 2020 in Computer Readable Form (CRF - .txt).  In order for said CRF to be considered both the 37 C.F.R. 1.821(c) copy and the 37 C.F.R. 1.821(e) copy, which is required for sequence compliance under 37 C.F.R. 1.821-1.825, said CFR must necessarily be incorporated by reference into the specification.  Applicants are also referred to MPEP 2422.03 and 2429.  
Objection #1:  Applicants should submit an amendment to the specification below the “Cross-Reference To Related Application” section, which is a new section titled: “Reference To An Electronic Sequence Listing” or simply “Sequence Listing” and state the following (filling in the blanks as necessary):  The contents of the electronic sequence listing created on (mm-dd-year), named xxxxx.txt and XX,XXX bytes in size, is hereby incorporated by reference in its entirety.  
Objection #2:  Figure 10 shows the amino acid sequence of Sublancin (SEQ ID NO: 2), meaning there are more than four amino acids fully defined.  As such, said Figure requires that the sequence identify the sequence by sequence identifier.  Said sequence identifier may either me located in the Figure itself, or alternatively, said sequence can be described in the Brief Description of the Drawings section for Figure (SEQ ID NO:2).
Objection #3:  on p. 13, the amino acid sequence of sublancin (SEQ ID NO: 2) is disclosed but does not have a sequence identifier disclosed with it.
Objection #4: Table 3.5 discloses two peptide sequences without any reference to a sequence identifier (e.g. SEQ ID NO: 3).
Objection #5: on p. 18, the first line discloses a sequence of sublancin (SEQ ID NO: 3) which requires a sequence identifier.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite a method of producing sublancin wherein the recombinant Bacillus subtilis JY011802 is “used in the method”.  However, it is unclear what the process steps of using the recombinant Bacillus subtilis JY011802 in order to make sublancin.  It is noted, the recitation of a “use” without any active, positive steps delimiting how the use is practiced is deemed indefinite.
Bacillus subtilis JY011802 according to claim 1 in a fermentation medium in order to produce said sublancin.    

Claim Rejections - 35 USC § 112(b) and 35 USC §101
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6 and 7 are rejected under 35 U.S.C. 112(b) and under 35 U.S.C. 101 because the claims attempt to recite a process without setting forth any steps involved in the process.  Specifically, the claims recite “Use of the recombinant Bacillus subtilis JY011802 in the production of sublancin by fermentation”, however, it is unclear what the process steps are supposed to be which results in extracted whey from colostrum.  It is noted, the recitation of a “use” without any active, positive steps delimiting how the use is practiced is deemed indefinite.  In addition, the recitation of a “use” that does not delineate how the process is carried out is deemed as a deficient process under 35 U.S.C. 101.  See MPEP 2173.05(q).   
If these claims were amended to overcome this rejection, it would be suggested to amend them to something like:  A fermentation method for producing sublancin, Bacillus subtilis JY011802 of claim 3 in a fermentation medium for a time sufficient to produce said sublancin.
Applicant’s should take care when amending these claims to give a different scope than that of claims 4 and 5 so that they are not redundant claims.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims refer to recombinant Bacillus subtilis JY011802 strain deposited under CGMCC Accession No.16667. However, the specification does not indicate that this strain has been deposited under the Budapest Treaty and therefore, without guarantee of the availability of the strains, the strains are not enabled.

Application of 37 CFR 1.801-1.807 to any deposit, including a deposit made under the Budapest Treaty, requires that an enabling disclosure based upon such a deposit be provided by submission of a declaration or averment, either by the assignee or the attorney of record over his or her signature and registration number, that gives the following assurances:
1)    that the biological material was accepted by the depository,
2)    that ALL restrictions on the availability to the public of the deposited material
will be removed upon granting of a US Patent, AND,
3) that the viability of the deposits will be maintained, for the duration of the patent term or for a period of thirty years in accordance with 37 CFR 1.806, See also, MPEP 2403-2409, wherein the latter section requires an amendment to the specification that introduces specific information concerning any deposit of biological materials. 
Such an amendments do not constitute new matter. 

 Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        11 March 2022